DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13, line 23, after “defining a first movement path and/or a first movement plane for” and prior to “supporting the first”, [[displacably]] is deleted, and in place, inserted --displaceably--
Claim 13, line 27, after “defining a second movement path and/or a second movement plane for”, [[displacably]] is deleted, and in place, inserted --displaceably--
Claim 30, line 27, after “defining a” and prior to “movement path”, inserted --first--
Claim 30, line 27, after “path or a” and prior to “movement plane”, inserted --first--
Claim 30, line 30, after “portion defining a” and prior to “movement path”, inserted --second--
Claim 30, line 30, after “movement path or a” and prior to “movement plane”, inserted --second--
Response to Amendment
	Claims 1-12 are cancelled.
	Claims 13-32 are newly added claims.
	In view of the amendment, filed on 10/23/2020, the following rejections are withdrawn from the previous office action, mailed on 07/23/2020.
Rejection of claims 3-12 under 35 U.S.C. 112(b)
Rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani et al. (US 2014/0052288)
Rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Liverman et al. (US 2015/0183168)

Response to Arguments
Applicant’s arguments, in remarks filed on 10/23/2020, with respect to allowability of the claimed subject matter over the references of El-Siblani and Liverman have been fully considered and are persuasive. Therefore, rejections of the claimed subject matter over the references of El-Siblani and Liverman have been withdrawn.
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest  “an apparatus for additively manufacturing three-dimensional objects”, as claimed in claim 13, and “a method of additively manufacturing three-dimensional objects”, as claimed in claim 30.
Burris et al. (US 2014/0263209) disclose a first laser output optic (141) configured to output a first energy beam toward the build platform 112 and substantially normal to the layer of powdered material; a second laser output optic 142 adjacent the first laser output optic 141 and configured to output a second energy beam substantially parallel to and offset from the first energy beam; and a first actuator 151 configured to maneuver the first laser output optic 141 and the second laser output optic 142 along a first axis parallel to the layer of powdered material; and a second actuator 152 configured to maneuver the first laser output optic 141 and the second laser output optic 142 along a second axis parallel to the layer of powdered material and perpendicular to the first axis. (See paragraph [0017] and figure 2) further, Burris et al. (US ‘209) disclose each laser output optics in the set of laser output optics can include a refractive beam shaper that transforms a circular Gaussian beam into a square flattop beam, and the set of laser output optics 
Steege (US 2018/0141270) disclose an apparatus for solid freeform fabrication of objects comprising bulk imaging can be provided by an array of collimated radiation sources (140) that emits beams of radiation onto a primary mirror (142) controlled by a primary actuator (144). The beams are reflected onto a secondary mirror (148) controlled by a secondary actuator (146). The primary (142) and secondary (148) mirrors can be selectively moved to cause the beams to raster over the material layer (106) on the build surface (102). That is, the direction at which the beams are aimed towards the build surface (102) is moved in a line-by-line scanning pattern over the material layer (106) such that the entire area to be irradiated is scanned progressively, one line at a time. (See paragraph [0091] and figures 7-9)
The above closest references and the prior art of record fail to disclose, as to independent claims 13 and 30, a first/second magnetic stator element arranged or formed on the housing structure, and a first/second magnetic slider element arranged or formed on the first/second irradiation element, wherein the first/second irradiation element being displaceably supported by the first/second magnetic mounting and displacement device, wherein the first/second magnetic stator element comprise a first/second planar stator element portion defining a first/second movement path and/or a first/second movement plane for displaceably supporting the first/second irradiation element, wherein the first/second planar element is positioned at an elevation above the construction plane and oriented in a parallel/angular position relative to the construction plane. Therefore, claims 13-32 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        02/26/2021